Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0561
                       Lower Tribunal No. 19-24075
                          ________________


                            Samuel Gampel,
                                  Appellant,

                                     vs.

                            Prosper Azerraf,
                                  Appellee.



    An appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

     Samuel Gampel, in proper person.

     Zeig Law Firm, PLLC, and Justin Zeig (Hollywood), for appellee.


Before MILLER, LOBREE, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.